                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION – BAY CITY


IN RE:
                                                              Case No. 17-22420-dob
      BARBARA JEAN STOCKMAN,                                  Chapter 7 Proceeding
              Debtor.                                         Hon. Daniel S. Opperman
______________________________________/
KEVIN REID DEVELOPMENT, LLC,
      Plaintiff,

v.                                                            Adversary Proceeding
                                                              Case No. 18-2045-dob
BARBARA JEAN STOCKMAN,
      Defendant.
______________________________________/

                OPINION DENYING DISCHARGE TO BARBARA STOCKMAN


         Debtors file for Chapter 7 relief to get a discharge. The honest but unfortunate debtor is

entitled to a discharge, but in this case, the Plaintiff, Kevin Reid Development, LLC, claims the

Debtor, Barbara Stockman, is not entitled to a discharge because she has not kept, maintained or

preserved documents, books and records from which her financial condition or business

transactions might be ascertained and has not explained satisfactorily any loss of assets or

deficiency of assets to meet her liabilities. After a trial in this matter, the Court finds that the

Plaintiff has met its burden of proof and that the Defendant has not justified her acts under all of

the circumstances of the case, so the Court denies the Defendant a discharge.

                                            Jurisdiction

         This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. §§ 1334(b),

157(a), and 157(b)(1) and E. D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(J) (objections to discharge). All matters before the Court emanate from Title

11 of the United States Code and accordingly this Court has jurisdiction over this case.
                                                  1

     18-02045-dob     Doc 49     Filed 09/04/19       Entered 09/04/19 12:48:00     Page 1 of 9
        The Court makes the following findings of fact and conclusions of law as required by

Federal Rule of Civil Procedure 52 and Federal Rule of Bankruptcy Procedure 7052.

                                               Findings of Fact

        The following findings of fact are made from testimony of Ms. Stockman at the June 28,

2019 trial in this matter, as well as the admitted Exhibits 2, 3, 4, 7 and 9 and certain stipulations

of facts and law stated in the Stipulation for Entry of Amended Joint Final Pretrial Order

(“Stipulation”).

        The Defendant, Barbara Stockman, formed M&B Restaurant and Bar, LLC (“M&B”) and

it later purchased a liquor license utilized to conduct business at 113 South Main Street, Lake City,

Michigan.1 The building at this location was owned by the Plaintiff, and M&B leased this building

from the Plaintiff starting August 2015. The Defendant’s plan was to have her son, Michael

Stockman, operate this bar and restaurant, but since Michael had been convicted of operating a

vehicle while under the influence of alcohol, he could not own or control an entity that had a liquor

license. To accommodate her son, the Defendant agreed to have M&B acquire the necessary

license but allow Michael to run the bar and restaurant. The Defendant continued to be the sole

member of M&B.

        This plan did not work well. M&B lost money, did not pay its creditors, and ultimately the

Plaintiff received a default judgment in its favor in the amount of $63,463.09 against the Defendant

and M&B on September 5, 2017.

        The following facts are stipulated by the parties:

               Defendant admits having never filed state or federal income tax returns from
        2010 through the present date.



1
  M&B appears to have been formed years before to operate a restaurant in Houghton Lake, Michigan. The relevant
events for this case involve the Lake City location. Since M&B operated this location using the name of “Grillers”,
the Court refers to this combined enterprise as “M&B”.
                                                        2

    18-02045-dob        Doc 49       Filed 09/04/19         Entered 09/04/19 12:48:00            Page 2 of 9
               ...

              Defendant admits that she formerly conducted business as M&B Restaurant
       and Bar, LLC in Lake City, Michigan.

               ...

               Defendant has no method of confirming her income from January 2010 to
       the present date.

               ...

              Defendant has no method of confirming her income from January 2010
       through the date of filing the instant bankruptcy petition.



       After entry of the September 5, 2017 judgment, the Defendant had no method to repay the

Plaintiff and she filed a Chapter 7 petition with this Court on November 30, 2017. In her Statement

of Financial Affairs, the Defendant responded to question 27 as follows:

Part 11: Give Details About Your Business or Connections to Any Business

27.    Within 4 years before you filed for bankruptcy, did you own a business or have any of the
following connections to any business?

        G A sole proprietor or self-employed in a trade, profession, or other activity, either full-
time or part-time
        G A member of a limited liability company (LLC) or limited liability partnership (LLP)
        G A partner in a partnership
        G An officer, director, or managing executive of a corporation
        G an owner of at least 5% of the voting or equity securities of a corporation
G No. None of the above applies. Go to Part 12.
 Yes. Check all that apply above and fill in the details below for each business.

Business Name                         Describe the nature    Employer Identification Number
Address                               of the business        Do not include Social Security
                                      Name of accountant     Number or ITIN
                                      or bookkeeper          Date business existed

M&B Restaurant & Bar, LLC             Restaurant & Bar       EIN:
7467 East Houghton Lake Road          Self                   From-To: 2011 to October 2015
Merritt, MI 49667



                                                 3

  18-02045-dob       Doc 49     Filed 09/04/19       Entered 09/04/19 12:48:00      Page 3 of 9
Grillers                               Restaurant             EIN:
113 South Main Street                  Self                   From-To: October 2015 to
Lake City, MI 49651                                           August 2016

Bobbers                                Restaurant             EIN:
8111 West Houghton Lake Drive          Self                   From-To: 2011-2012
Houghton Lake, MI 48629

        The Plaintiff filed its Complaint seeking denial of a discharge and a determination of

dischargeability of debt and the Defendant answered. Afterward, the Plaintiff withdrew its

determination of dischargeability counts.

        At trial, the Defendant testified that the use of M&B to purchase the liquor license was an

accommodation to her son who could not do so on his own. Subsequently, the Defendant allowed

the liquor license to revert to the State of Michigan. She also testified that she worked occasionally

at the restaurant, earning $50-$100 per week and that she wrote some checks for M&B. She did

not maintain any separate records for M&B other than to retain some bank account statements.

She also reaffirmed that she has not filed a tax return since 2010 and could only supply

miscellaneous records of transactions of M&B, which were admitted as Exhibit 9. She also

admitted that she did not have any accounting or bookkeeping training. Finally, she confirmed

that the restaurant refused credit cards and only accepted cash payments the last few months it was

open.

        On cross-examination, the Defendant explained that she is a cancer survivor since 2011

and that her chemotherapy and other treatment causes memory loss and trouble remembering

names and faces. Her medical condition has left her financially destitute. She collects $945.00

from Social Security and $254.00 for food stamps, her car has been repossessed, and her trailer

home is not livable as it lacks running water services. All of this has forced her to move into an

apartment with her grandson, which costs her $550.00 per month.

                                                  4

  18-02045-dob       Doc 49     Filed 09/04/19        Entered 09/04/19 12:48:00       Page 4 of 9
                                         Applicable Law

       11 U.S.C. ' 727(a)(3) and (5) state:

               (a) the court shall grant the debtor a discharge, unless –
               ...

                (3) the debtor has concealed, destroyed, mutilated, falsified, or failed to
       keep or preserve any recorded information, including books, documents, records,
       and papers, from which the debtor’s financial condition or business transactions
       might be ascertained, unless such act or failure to act was justified under all of the
       circumstances of the case;

               ...

                 (5) the debtor has failed to explain satisfactorily, before determination of
       denial of discharge under this paragraph, any loss or assets or deficiency of assets
       to meet the debtor’s liabilities;

11 U.S.C. § 727(a)(3): Concealing or Destroying Financial Information

       Section 727(a) of the Bankruptcy Code provides that a debtor is entitled to a discharge

unless an exception applies. “A discharge in bankruptcy is a privilege, not a right, and should only

inure to the benefit of the honest debtor.” Wazeter v. Michigan National Bank (In re Wazeter),

209 B.R. 222, 226 (W.D. Mich. 1997). Pursuant to Federal Rule of Bankruptcy Procedure 4005,

the burden of proof in objecting to a discharge under Section 727 is on the plaintiff and must be

established by a preponderance of the evidence. Barclays/American Bus. Credit, Inc., v. Adams

(In re Adams), 31 F.3d 389, 394 (6th Cir. 1994).

       Section 727(a)(3) creates a condition precedent to discharge that the debtor must provide

to his creditors enough information to ascertain the debtor’s financial condition and to track his

finances with substantial accuracy for a reasonable period in the past to the present. Wazeter, 209

B.R. at 227 (citing In re Juzwiak, 89 F.3d 424, 427 (7th Cir. 1996)). Creditors and courts are not

required to speculate regarding the financial condition and history of the debtor or to reconstruct

                                                 5

  18-02045-dob       Doc 49     Filed 09/04/19       Entered 09/04/19 12:48:00       Page 5 of 9
the debtor’s financial affairs. Wazeter, 209 B.R. at 227. Intent is not an element of a Section

727(a)(3) exception to discharge. Id.

         A debtor is not required to keep books or records in any particular form, nor do the creditors
         have to establish an intent to conceal the financial condition, as long as complete disclosure
         is made so that the creditors are not required to guess at what actually occurred.

United States Fid. & Guar. v. Delancey (In re Delancey), 58 B.R. 762, 768 (Bankr. S.D.N.Y.

1986).

         The party seeking the denial of a discharge has the burden of proving the inadequacy of

the debtor’s records. To determine whether the debtor’s records are adequate, courts examine

whether the records are the type kept by a reasonably prudent debtor with the same occupation,

financial structure, education, and experience. Wazeter, 209 B.R. at 227. “Where debtors are

sophisticated in business, and carry on a business involving significant assets, creditors have an

expectation of greater and better record keeping.” Union Planters Bank, N.A. v. Connors, 283

F.3d 896, 900 (7th Cir. 2002) (citation omitted).

         Once the moving party shows that there is not sufficient written evidence to ascertain the

debtor’s financial condition and history, then the burden shifts to the debtor to show that his failure

to keep adequate records was justified in the circumstances. Wazeter, 209 B.R. at 227.              To

determine whether the inadequacy of the debtor’s records was justifiable, courts look at a variety

of factors, including the debtor’s education, sophistication, business experience, size, and

complexity of the debtor’s business, debtor’s personal financial structure, and any special

circumstances. Wazeter, 209 B.R. at 230. See also Dolin v. Northern Petrochemical Co. (In re

Dolin), 799 F.2d 251 (6th Cir. 1986) (debtor’s drug and gambling addictions did not justify his

difficulty in recording his business transactions).




                                                   6

  18-02045-dob        Doc 49     Filed 09/04/19        Entered 09/04/19 12:48:00       Page 6 of 9
11 U.S.C. § 727(a)(5): Loss of Assets

       The purpose of Section 727(a)(5) was explained by the court in Kovacs v. McVay (In re

McVay), 363 B.R. 824 (Bankr. N.D. Ohio 2006):

       This section is derived from competing concerns: (1) the trustee and creditors’ right
       to question the debtor about their financial affairs; and (2) the knowledge that
       debtors will not always be completely forthcoming with information about their
       financial activities. Section 727(a)(5) seeks to address these competing concerns
       by conditioning discharge on a debtor satisfactorily explaining any prepetition
       diminution or loss of asset. In order to achieve this, paragraph (a)(5) requires
       debtors to disclose all vital information; there is no requirement of mal-intent or
       scienter. In addition, it does not matter under § 727(a)(5) how the loss or deficiency
       occurred. For example, money spent on illegal activities does not run afoul of §
       727(a)(5). Section 727(a)(5) is simply concerned with the adequacy of the debtor’s
       explanation.

Id. at 830-831 (citations omitted).

       To satisfy its initial burden of proof, the plaintiff must show two things: first, that the debtor

had a cognizable ownership interest in a specific asset, and second, that the debtor’s interest existed

at a time not too far removed from when the petition was filed. Id. at 831. Once the plaintiff has

met its burden, the debtor must satisfactorily explain the loss. The standard for a satisfactory

explanation under Section 727(a)(5) “is one that is reasonable under the circumstances.” Id.

(quoting Lacy Wholesale & Main Factors v. Bell (In re Bell), 156 B.R. 604, 605 (Bankr. E.D. Ark.

1993)). A reasonable explanation involves capacity for verification. The explanation should

enable the plaintiff to investigate the circumstances of the loss. Id.

                                               Analysis

       The Defendant has admitted that she did not keep or preserve books, documents, records

and papers of M&B, a limited liability company owned by her. No day-to-day records or ledgers

of M&B were kept and the cash-only nature of M&B over its last few months was not recorded at

all. At best, the Defendant has produced copies of bills of M&B, as well as the renewal of the

liquor licenses in 2017 and other miscellaneous State of Michigan documents (Exhibit 9). None
                                                   7

  18-02045-dob       Doc 49      Filed 09/04/19        Entered 09/04/19 12:48:00        Page 7 of 9
of these documents, including sporadic bank statements, allow anyone to ascertain the Defendant’s

financial condition or the business transactions of the Defendant or her company, M&B. In short,

the documents and testimony fall short and the Plaintiff has met its burden of proof.

       Section 727(a)(3) does allow the Defendant to show the act or failure to act was justified

under the circumstances. In this regard, the Defendant presents a sympathetic case. Since 2011,

she has battled cancer successfully, but at great financial and physical cost. Two factors are

troubling, however. First, the use of M&B, which the Defendant controlled, to acquire the liquor

license, was a subterfuge to skirt the laws of the State of Michigan that prohibited the Defendant’s

son from having control of a liquor license. With this knowledge, the Defendant should have been

more, not less, involved in M&B. Second, the Defendant has battled cancer since 2011, some four

years before M&B agreed to lease the Lake City property from the Plaintiff. If the Defendant was

as incapacitated as argued, she should have either not have been involved in this enterprise or

hired a competent bookkeeper or accountant to look over the financial records. This did not

happen. The Defendant’s responses in her Statement of Financial Affairs are not helpful to her

cause. The Defendant again affirms that she was the accountant or bookkeeper for M&B from

2011-2016 when she was not in a physical condition to properly attend to financial reporting and

lacked the necessary training or experience to do so.

       With this record, the Court finds the Plaintiff has met its burden of proof as to Section

727(a)(3) and the Defendant has not justified her acts or failure to act under all of the circumstances

of this case. The Plaintiff is entitled to a judgment denying the Defendant’s discharge under 11

U.S.C. ' 727(a)(3).

       Turning to the Section 727(a)(5) count, the Defendant has not explained any loss of assets

or deficiency of assets to meet her obligations because the financial records produced by the

Defendant detail expenses, but there is no corresponding report of the income earned by M&B.
                                                  8

  18-02045-dob        Doc 49     Filed 09/04/19       Entered 09/04/19 12:48:00        Page 8 of 9
Also, the use of cash only during the last few months that M&B was operating creates a complete

void of financial reporting. Moreover, the Defendant has not explained why a potential valuable

asset, namely the liquor license, was allowed to be surrendered to the State of Michigan without

some effort to glean some money for M&B.

       The Court notes that all of these losses or deficiencies regard M&B, and not the Debtor.

While true on a direct basis, the Defendant’s liability has increased because her solely owned and

controlled company, M&B, lacks the funds to pay the Plaintiff, which enjoys a judgment against

M&B and the Defendant. Therefore the Court finds that the Plaintiff has met its burden of proof

as to its Section 727(a)(5) count.

                                             Conclusion

       The Plaintiff has met its burden of proof for its Section 727(a)(3) and (5) counts and the

Defendant has not met her burden of proof as to the defense of either count. The Plaintiff is entitled

to a judgment denying the Defendant a discharge under 11 U.S.C. ' 727(a)(3) and (5). Counsel

for the Plaintiff is directed to prepare and file an order consistent with this Opinion and the entry

of order procedures of this Court.

Not for Publication

Signed on September 04, 2019




                                                  9

  18-02045-dob        Doc 49    Filed 09/04/19        Entered 09/04/19 12:48:00       Page 9 of 9
